SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

117
KA 14-00840
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LEEVESTER L. PAYTON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered April 10, 2014. The judgment convicted
defendant, upon a jury verdict, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of assault in the second degree (Penal Law
§ 120.05 [2]). Contrary to defendant’s contention, viewing the
evidence in light of the elements of the crime as charged to the jury
(see People v Danielson, 9 NY3d 342, 349), we conclude that the
verdict is not against the weight of the evidence (see generally
People v Bleakley, 69 NY2d 490, 495). “Any inconsistencies in the
victim’s testimony were highlighted by defense counsel, and the jury’s
resolution of credibility issues with respect to the testimony of the
victim is entitled to great deference” (People v DiTucci, 81 AD3d
1249, 1250, lv denied 17 NY3d 794). Defendant further contends that
County Court abused its discretion in admitting in evidence a crime
scene video depicting the victim after the shooting because, although
it concededly was relevant, it was highly prejudicial. We reject that
contention (see People v Stevens, 76 NY2d 833, 835; People v Pobliner,
32 NY2d 356, 369-370, rearg denied 33 NY2d 657, cert denied 416 US
905; People v Garcia, 143 AD3d 1283, 1283-1284).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court